DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 recites “The pillow mount of claim 15.” Presumably this was intended to be “The interactive learning doll of claim 15.” Appropriate correction is required. 
Claim 8 line 3 recites “the pillow mount not reprentive of an anatomical feature.” Appropriate correction is required. 
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 21, and 22 now recite that the pillow mount is “coextensive with the internal body cavity,” which would seem to indicate that it is part of, integral, or one with the body cavity. However, the stated purpose of the pillow mount is specifically so that it may be removable. Therefore, this recitation is confusing. It is unclear what “coextensive” is intended to mean. Presumably it is intended to mean that the pillow mount is attached to the internal body cavity or similar, but this is unclear. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 13-22 are rejected under 35 U.S.C.103 as being unpatentable over Kling (US Patent No. 4,288,222) in view of Munson (US Patent No. 2,678,505).
In Reference to Claim 1, 2, 4, 6, 14, and 21
 	Kling teaches (Claim 1) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled); a pillow mount [] disposed in the internal body cavity (items 52, 54, and 72, fig. 3), the pillow mount comprising one or more organ attachments (items 74, 88, and 64, fig. 3); and at least one of the organ attachments detachably coupled to an organ system comprising a linked set of organs (items 30, 32, 42, 62, 76, 82, and 86, fig. 3);
(Claim 2) wherein the organs are linked by hollow tubes (items 44, 46, 56, 58, 68, 76, and 82, fig. 3);
(Claim 4) wherein the tubes are constructed of fabric (column 2 lines 29 - column 3 line 4);
(Claim 6) the pillow mount comprising at least one attachment and detachment mechanism to the internal body cavity (items 60 and 70, fig. 3; column 2 lines 44-48 and 52-58).
 (Claim 14) the pillow mount comprising at least one attachment and detachment mechanism to the internal body cavity (items 60 and 70, fig. 3; column 2 lines 44-48 and 52-58).
 (Claim 21) wherein the pillow mount is coextensive with the internal body cavity (items 52, 54, and 72 are coextensive with the body cavity when mounted, fig’s 2 and 3; also note this recitation is unclear).
Kling fails to teach the mount not representing an anatomical feature. 
Munson teaches a mount (claim 1) that does not represent an anatomical feature (item 49/18, fig’s 9-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical organ body cavity device of Kling with the feature of making the mount not represent an anatomical feature as taught by the anatomical organ body cavity device of Munson for the purpose of providing a more continuous and stable mounting surface as taught / shown by Munson (column 1 line 40 – column 2 line 5 and fig’s 9-12), making the device easier to use and manipulate, making the device more attractive to the users. 
	Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the shape of the pillow mount does not affect the operation of the device, merely making this pillow mount organ shaped, non-organ shaped, or any other specific shape is merely a matter of engineering design choice and is not a patentable advance. The pillow mount would operate identically regardless of whether it is in the shape of an organ or not, therefore, this minor design change is not a patentable distinction. 

In Reference to Claim 13
The modified device of Kling teaches all of claim 1 as discussed above. 
Kling further teaches (Claim 13) wherein the one or more organ attachments comprise at least one organ attachment for [some of the] organ[s] of the organ system (items 38, 40, 50 and other unlabeled internal attachments, fig. 3, column 2 lines 25-37 and 52-58).
Kling fails to teach the organ attachment on the pillow mount having at least one organ attachment for each organ. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an organ attachment on the mount for each organ merely as a matter of engineering design choice, since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). And, rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Kling teaches a wide variety of organ attachments in a wide variety of locations for the purposes of attaching organs to other organs, to a mount, and to the body cavity, merely claiming a particular number of attachments or a particular location of attachments would not modify the general operation of the device and would merely be duplicating and rearranging parts of the device to produce a device that operates in substantially the same way, therefore, this minor duplication / rearrangement of attachments is an obvious matter of engineering design choice and not a patentable advance. 

In Reference to Claims 15-20 and 22
 	Kling teaches (Claim 15) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled); a pillow mount [] disposed in the internal body cavity (items 52, 54, and 72, fig. 3); a plurality of interchangeable organ systems each comprising a linked set of organs and each configured to detachably couple to the pillow mount (items 62, 76, 82, and 86, fig. 3); and at least one of the organ systems comprising a plurality of organs linked with fabric bands (items 56, 58, 68, 76, and 82, fig. 3);
(Claim 16) wherein at least some of the fabric bands are hollow tubes (column 2 lines 29 - column 3 line 4);
(Claim 17) wherein the at least some of the organs comprise bags (column 2 lines 20-24);
	(Claim 18) wherein at least some of the organs comprise one or more organ attachments for other organs (items 78 and 80, fig. 3);
	(Claim 19) the pillow mount comprising at least one attachment and detachment mechanism to the internal body cavity (items 60 and 70, fig. 3; column 2 lines 44-48 and 52-58);
 (Claim 20) wherein at least one of the organ systems represents a digestive tract (items 76, 72, 82, fig. 3);
(Claim 22) wherein the pillow mount is coextensive with the internal body cavity (items 52, 54, and 72 are coextensive with the body cavity when mounted, fig’s 2 and 3; also note this recitation is unclear).
Kling fails to teach the mount not representing an anatomical feature. 
Munson teaches a mount (claim 15) that does not represent an anatomical feature (item 49/18, fig’s 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical organ body cavity device of Kling with the feature of making the mount not represent an anatomical feature as taught by the anatomical organ body cavity device of Munson for the purpose of providing a more continuous and stable mounting surface as taught / shown by Munson (column 1 line 40 – column 2 line 5 and fig’s 9-12), making the device easier to use and manipulate, making the device more attractive to the users. 
Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the shape of the pillow mount does not affect the operation of the device, merely making this pillow mount organ shaped, non-organ shaped, or any other specific shape is merely a matter of engineering design choice and is not a patentable advance. The pillow mount would operate identically regardless of whether it is in the shape of an organ or not, therefore, this minor design change is not a patentable distinction. 


Claims 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Munson, and further in view of Lawson (US PGPub. No. 2020/0273369).
In Reference to Claims 8-11
 	Kling teaches (Claim 8) An interactive learning doll comprising: an internal body cavity (body cavity fig’s 2 and 3, not separately labeled) comprising a pillow mount coextensive with the internal body cavity, [] (items 52, 54, and 72, fig. 3, coextensive with body when mounted); an interchangeable organ system comprising a plurality of pillows or bags (items 62, 76, 82, and 86, fig. 3); and the organ system disposed between a first opening [] in the internal body cavity (fig. 2, opening 12), the [] mount comprising one or more organ attachments for mounting the organ system (items 74, 88, and 64, fig. 3);
(Claim 9) wherein the pillows of the organ system represent organs linked together by fabric tubes (items 56, 58, 68, 76, and 82, fig. 3);
(Claim 10) wherein the organs are bags coupled to the fabric tubes (items 52, 54, 62, 72, 76, 82, and 86, fig’s 2 and 3);
	Kling fails to teach a second opening and mount not representing and anatomical feature of claim 8, the features of claims 11.
Munson teaches a mount (claim 8) that does not represent an anatomical feature (item 49/18, fig’s 9-12).
Lawson teaches (Claim 8) and a first and a second opening (items 12 and 10, fig’s 3-8);
(Claim 11) wherein the tubes and the organs form a continuous open channel from the first opening to the second opening (fig’s 3-8 and paragraph 0069).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical organ body cavity device of Kling with the feature of making the mount not represent an anatomical feature as taught by the anatomical organ body cavity device of Munson for the purpose of providing a more continuous and stable mounting surface as taught / shown by Munson (column 1 line 40 – column 2 line 5 and fig’s 9-12), making the device easier to use and manipulate, making the device more attractive to the users. 
	Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the shape of the pillow mount does not affect the operation of the device, merely making this pillow mount organ shaped, non-organ shaped, or any other specific shape is merely a matter of engineering design choice and is not a patentable advance. The pillow mount would operate identically regardless of whether it is in the shape of an organ or not, therefore, this minor design change is not a patentable distinction. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of first and second openings with a continuous channel in between as taught by the organ simulation doll of Lawson for the purpose of allowing the device to further be used to demonstrate the processing of food or drink as taught by Lawson (background), making the device more versatile, more comprehensive as a learning tool, and more attractive to the users. 

In Reference to Claim 3
Kling teaches all of claims 1 and 2 as discussed above. 
Kling fails to teach the feature of claim 3. 
Lawson teaches (Claim 3) wherein the organs comprise byways coupled to the hollow tubes (item 6, fig’s 3-8 has a through passageway and is connected to hollow tubes 2 on either end).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of a continuous channel / biways in the organs as taught by the organ simulation doll of Lawson for the purpose of allowing the passageway to be continuous, further allowing the device to be used to demonstrate the processing of food or drink as taught by Lawson (background), making the device more versatile, more comprehensive as a learning tool, and more attractive to the users. 

In Reference to Claim 7
  	Kling teaches all of the features of claim 1 as discussed above. 
	Kling further teaches (Claim 7) the organ system comprising one or more organ system attachments detachably coupled to an [upper end] and a [lower end] of the internal body cavity (item 50 and connections to items 60 and 70, fig. 3; column 2 lines 44-56).
	Kling fails to teach the features of both an internal opening and a nether opening of claim 7. 
	Lawson teaches (Claim 7) an internal opening and a nether opening (items 12 and 10, fig’s 3-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ simulation doll of Kling with the feature of an internal and nether opening with a continuous channel in between as taught by the organ simulation doll of Lawson for the purpose of allowing the device to further be used to demonstrate the processing of food or drink as taught by Lawson (background), making the device more versatile, more comprehensive as a learning tool, and more attractive to the users.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Lawson and further in view of Cappello et al.  (US Patent No. 6,386,937).
In Reference to Claim 12
 	The modified device of Kling teaches all of claim 8 as discussed above. 
Kling fails to teach the feature of claim 12. 
Cappello teaches (Claim 12) further comprising: configurable flaps to cover one or both of the first opening and second opening (item 850, fig. 5c).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided simulation doll of Kling with the feature of a flap at an opening as taught by the simulation doll of Cappello for the purpose of creating an appearance of eating as taught by Capello (column 5 lines 9-25), allowing the device to demonstrate more realistic and lifelike actions, making the device more interesting and attractive to the users. 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
The examiner notes that some of the 112 rejections and claim objections have been overcome, there are several outstanding claim objections and 112 rejections. See above for specific details. 
Applicant’s arguments regarding the previous 102 rejection is noted but is moot in view of the newly applied 103 rejections. See action above for details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711